FORD, Judge:
Tlie proper value for dutiable purposes of certain carding machinery covered by the. appeals for a reappraisement enumerated in the schedule “A,” attached to and made part of this decision, is before the court for determination.
The parties hereto have entered into a stipulation of .facts wherein it has been agreed as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, that the merchandise covered by the appeals for reappraisement herein consist of carding machinery not included -in the list of articles designated by the Secretary of the Treasury in T.D. 54521 as provided for m Section 6(a), Customs Simplification Act of 1956, Public Law 927, 84th Congress.
IT IS FURTHER STIPULATED AND AGREED that at the time of exportation to the United States of such merchandise the prices at which such or similar merchandise was freely sold or offered for sale in the principal markets of the country of exportation in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States including the cost of all containers and coverings and all other expenses incidental to placing the merchandise in condition packed ready for shipment to the United States were the unit prices appearing on the invoices.
IT IS FURTHER STIPULATED AND AGREED that the appeals for reappraisement herein may be submitted for decision on the foregoing stipulation.
Upon the record before the court, I find and hold that export value as that value is defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165, is the proper basis of value for the carding machinery in issue, and that said value is the invoice unit prices, net packed.
Judgment will be entered accordingly.